Wallach, J. (concurring).
Petitioner alleges no facts showing any constitutionally protected liberty or property interest in being reappointed as a Housing Court Judge (see, Schwartz v Mayor’s Comm. on Judiciary, 816 F2d 54 [2d Cir 1987]), and raises no claim of substance that the discretion to reappoint delegated to the Chief Administrator pursuant to NY Constitution, article VI, § 28 and CCA 110 (i) was exercised in a manner that was illegal or unconstitutional. Accordingly, the Chief Administrator’s determination not to reappoint petitioner is not subject to judicial review (see, Schwartz v Williams, 124 AD2d 798, 799, citing, inter alia, Matter of Marro v Bartlett, 46 NY2d 674).
Kupferman, J. (concurring).
I cannot fault the determination of the court regarding the applicable law. However, I must state that I am perturbed by the fact that a competent, caring and concerned Spanish-*320speaking jurist, approved by the Association of the Bar, has not been reappointed as a Housing Court Judge.
I suggest to the Chief Administrative Judge and his Deputy in authority that the matter be given further consideration for the next available appointment.